tw-ts
Q^\G\Hr^-                      No.PO^oi^Vff
                        IN    THE    COURT    OF    APPEALS

                 FOR   THE     FIFTH      DISTRICT        OF    TEXAS

                                     AT   DALLAS




                       IN    THE    5th   DISTRICT        COURT

                            DALLAS COUNTY,           TEXAS



                        WILLIAM       PAUL    LANGRUM          II
                                     Appellant

                                          V


                             THE    STATE     OF    TEXAS
                                     Appellee
                                                                                     FILED \H
                                                                             COURT OF CRIMINAL APPEALS
             PETITION          FOR    DISCRETIONARY             REVIEW
                                                                                   MAR 12 2015
            OF   APPELLANT          WILLIAM        PAUL   LANGRUM       II

                                                                    —            Abel Acosta, Clerk
                  ORAL ARGUMENT NOT REQUESTED'




                                                                             RECEIVED IN
                                                                         COURT OFCfMNALAPPEALS
                                                                                MAR 10 2015

                                                                             Ab@SAco§ta, Clerk
                  STATEMENT          REGARDING   ORAL   ARGUMENT




    Oral   arguments    in    this   entitlled cause      of action   is    not

necessary,   unless    otherwise requested by           the   Honorable    Justices

for the Texas Court of Criminal Appeals, as the issues herein

raised in this entitled Petition for Discretionary Review can

be decided based upon review of the official trial court/appellate

records and the   legal precedent-arguments in support of same

without the need of Oral Arguments .             See:     Texass Rules of

Appellate Procedure,         Rule 39.7,     and Rule 68.k (c).
                                         TABLE    OF    CONTENTS




STATEMENT          REGARDING      ORAL       ARGUMENT                  I

INDEX    OF    AUTHORITIES                                             Ill

STATEMENT          OF    THE   CASE    AND   ISSUES                    01

ISSUES    PRESENTED                                                    02

STATEMENT          OF    THE   FACTS                                   02-05

SUMMARY       OF    THE      ARGUMENT                                  05


ISSUE    NO.       01                                                  05-09

    THE EVIDENCE IS LEGALLY INSUFFICIENT TO
    SUPPORT THE CONVICTION FOR CAPITAL MURDER

ISSUE    NO.       02                                                  0 9-12

    THE       EVIDENCE OF AN EXTRANEOUS OFFENSE WAS
    NOT       SAME TRANSACTION CONTEXTUAL EVIDENCE

PRAYER                                                             '   12


CERTIFICATE             OF   SERVICE                                   13




                                                   II
                                          LIST      OF    AUTHORITIES


CASES:


ATES    vs    STATE       644 S.W.2d 843
(Tex.App. 1982)                                                              07 V

DEVOE    vs. STATE          354 S.W.3d 457
(Tex.Crim.App. 2011)                                                         10

FLORES       vs    STATE       551     S.W.2d
(Tex.Crim.App. 1974)                                                    ,   ..06,OB

SIMMONS       vs       STATE     504    S.W.@D      465

(Tex.Crim.App. 1974)                                                         11

URBANO       vs    STATE       B37     S.W.2D    114
(Tex.Crim.App. 1992)                                                         07

WILBOURN          vs    STATE     524 S.W.2d 306

(Tex.  ,&pp. \VJ5)                                                       1°
WRIGHT       vs    STATE       603 S.W.2d 838

(Te*. Crln. Aff. V\%0)                                                       0B


RULES:


T.ex.R.App.            P.6 6.3(a)                                             01

Tex.R.App.             P. 68.1                                               01

Tex.R..-Evid. -404(b)                                                        11 ,12




                                                         III
            APPELLANT'S          PRO-SE       PETITION       FOR    DISCRETIONARY      REVIEW




TO    THE    HONORABLE         JUSTICES       FOR     THE    TEXAS


COURT       OF   CRIMINAL        APPEALS:


                                                Comes       now,   William     Paul   Langrum    II,

Appellant/Petitioner proceeding pro-se. without the aid and/or

assistance             of   counsel     in   this     entitled       numbered     cause   of   action,

who    in    accordance          with    Texas       Rule    of    Appellate    Procedure,

Rule 66.3          (a),      and Rule 68.1, 'and hereby files                   Petition for

Discretionary Review, and in support thereof, the Appellant/-

Petitoner will argue and show unto the Justice for the Texas

Court of Criminal                Appeals the following to-wit:


                                                        I


                   PRELIMINARY          STATEMENT       OF    THE    CASE   AND   ISSUES




       1)        This cause       of    action commenced on             September 11,          2013

upon the Appellant/Petitioner's plea of not guilty (RR:Vol.4 pg.9)

The jury found Appellant/Petitioner guilty and was sentenced to

life imprisonment without the                         possibility of parole.

       2)        Notice of appeal was timely filed in the Court of

Appeals on             October    28,        2013.

       3)        The    Fifth Court of Appeals affirmed the Judgment

and Sentence.                (Copy of The Court of Appeals Opinion is Enclosed)
                                            ISSUES       PRESENTED



ISSUE    ONE:       WHETHER          THE    COURT       OF    APPEALS             ERRED    IN    IT'S    OPINION

OF    SUFFICIENCY         OF    EVIDENCE.


ISSUE    TWO:       WHETHER          THE    COURT       OF    APPEALS             ERRED    IN    IT'S    OPINION


OF    EXTRANEOUS         OFFENSE       EVIDENCE.




                                      STATEMENT          OF       THE       FACTS


       Sophia Dorian lived at                     a condominium complex located at

the    9800 block of Royal                  Lane,       in    Dallas,             Texas.        On the    night

of September 21,                2011,       around 10:25,                   Dorian       heard what       -

"sounded         like    squabbling"             outside.

       Dorian      described          the    car       she    saw drive             away    as    a "metallic-

-blue four-door kind of smaller boxy car."                                           She could not see

an    individual         in    the    car but          caught a glimpse                   of what       looked

like    "a   patch       of    a white       shirt"          in       the    drivers'       seat.

       Nicole      Green,       who    lived       next       door          to    Bennett,       testified       that

on    September         21,    2011,       she    heard       a woman            hollering        for    help.

She    looked      out    her' window            and    saw       a    small,       older-model,

four-door         Honda       Accord.        Green       could          not       tell    the    cars    color,

but    saw   a    black       arm    and    white       shirt.


       The   medical          examiner,          Dr.    Nathaniel                Patterson       of the

Southwestern Institute of Forensic                                    Sciences       (SWIFS),         testified

that    Bennett         suffered       stab       wounds          to    the       chest.        The   fatal   stab

wound went into               the right atrium of                      Bennetts'          heart and through

the    right pulmonary vein and into the right middle lobe of
of    Bennetts'       lung,       and this caused approximately 740 milliliters

of blood to          leak    into       Bennetts'       chest cavity.

       Later    that evening,             at    around 11:10         PM,    Dallas       Police    Officer

Russell       Barrett       was    at    2800    Douglas,       in   an    undercover       capacity

when he       witnessed          Appellant and          another individual,               Jeremy    Francis,

involved in an altercation with                         a third man,         Charles Starks.

The undercover officer saw Appellant holding                                 a "large styled-

-hunting       knife"       in    his hand,          and he   appeared       to   be     trying    to

take    a bag       from    Starks.        Officer       Barrett       called      for    assistance

from uniformed police                   officers.

       A squad car got behind the vehicle which                              was headed north',

on    Maple.        Officer Barrett saw the squad car                        turn its lights and

sirens and pull             the    vehicle over.              Appellant and franc is              got out

of    the vehicle          and fled on          foot,    were chased by            police,    and then

got    back    in    the    car    and drove          away.     Officer      Barrett heard over

the    police radio          that       a robbery.had occured               at    2800 Douglas;

he    responded he had             seen the          robbery.

       The    officers       followed          the    vehicle    for      approximately       five

miles    to    the 7100 block of Lemon                   Avenue,       where      it was    disabled

after hitting a curb.                    Appellant and Francis               got out of the car

and    fled in opposite directions.                       Appellant fled in a northeastern ,

direction of          Lemon       until he       reached the         edge    of a car dealership,

where he       dropped the knife and continued running..                                 Appellant was

handcuffed and             taken into custody.                 Officer Barrett retrieved

the knife       A'p pellant t h r e w away.

       The    vehicle Appellant was                   driving,       a 1995 Honda Accord,               had

Beih reported stolen earlier that day by Kimberly Thomas,
Appellants'             former girl-friend.                Thomas testified that she spoke

to Dallas             police   detective Dale             Lundberg,       the lead detective

in the       investigation,              in September 201T,              but did not recall

telling him that Appellant told her he could not find a job,

so he       was going to            start robbing people.

       During the search of                  the 'Honda Accord,               various    items       were

seized,          including'a handbag and gym                  bag.        A towel,       camera,

notebook,             screwdriver,         pager,    and    "doo-rag"          were    found    in

the    handbag.          Mail addressed to            Appellant was found in the trunk

of the vehicle.                Pictures of          Appellant on the camera led

Detective             Lundberg      to   believe     the    handbag; did         not belong          to

Bennett.              Lundberg      also    testified       that the          handbag did       not match

description's he was                 given by people who knew Bennett as a type

of handbag             Bennett would have            carried.

       The       State presented forensic                  evidence.           Alexander       Nham,       a

forensic biologist with the SWIFS,                           confirmed the presence                   of

blood       on    the knife         and towel,       as    well    as    on    Appellants'          t-shirt,

underwear,             and shorts.          Ken   Balagot,        a forensic biologist                with

SWIFS,       and a DNA         analyst,       testified that the                DNA from the knife

came    from a single               female    and    matched       the    DNA    profile       of

Bennett          at    a random      match    probability          of one       in    573 billion.

The    stain from the               towel    included the          DNA    profiles       of both

Bennett          and    Appellant,         with   a random match              probability       to    Bennett

of    one in          573 billion,         and random match             probability to          Appellant

of    one    in       4.55   trillion .       The    DNA    from    the       white    t-shirt       matched

Appellants'             DNA, profile,        with    a random match             probability          to

Appellant of             one   in    4.55 trillion,          and lower level genetic
markers matched the DNA profiles of Bennett (random match probabi

lity of 63 in 100), Francis ( random match probability of 1 in 4),

•nesimo        BenetiZ (random match probability of 6 3 in 100),                                 and

Martin Coronado (random match probability of 1 in 4).

       The    defense rested without calling any                       witnesses.          The    jury

found Appellant Guilty of capital murder as charged in

the    inictment.        Appellant was         sentenced to life in prison without

the    possibility       of    parole.

       Appellant      filed     direct    appeal        bried     in   the   Fifth      Court of

Appeals Texas at            Dallas on May          8,   2014.      The opinion of           the

Court was filed on             February 2,         2015 by Justice Myers.



                                 SUMMARY      OF    THE    ARGUMENT




       In his first issue,             Appellant/Petitioner argues,                     that the

Court of       Appeals      erred in its opinion of                Sufficiency of           evidence

to support the conviction for capital murder.                                In his       second

issue,       Appellant/Petitioner argues that the' Court of Appeals

erred    in   its    opinion     of extraneous            offense      evidence      as    same

transaction         contextual     evidence.




                       APPELLANTS/PETITIONER'S                   ISSUE   NO.   1

                      THE     EVIDENCE   IS    LEGALLY       INSUFFICIENT          TO

                     SUPPORT     THE   CONVICTION          FOR    CAPITAL      MURDER



       Appellant/Petitioner submits that the Court of Appeals

erred in      its finding that evidence presented at                           trial      was    sufficient
to    support the conviction for capital murder.                             The Court of.Appeals
opinion conflicts                 with   other     opinions         with    similiar circumstances

and    pertaining to              the contesting          of sufficiency of evidence .




                                           STANDARD       OF    REVIEW




       In   criminal        cases,       a judgment of          conviction,          to    be       sustained

on    appeal,      must      be    supported by          evidence         that produces             a moral

certainty        of the       guilt of the             accused 'tD        the   exclusion           of    every

reasonable         doubt.          The   evidence        will   be       insufficient          to    sustain


the conviction where,                    although not leaving the accused free from

suspicion of guilt,                 it still       fails to         show his       guilt to          a moral

certainty,         so as      to exclude all reasonable                     doubt.        In    ascertaining
                       r



whether      the    guilt         ofthe     accused has         been       e"s tablished        to       a moral

certainty,         the Appellate Court will review the evidence in light

of the presumption that the                       accused is innocent.                The       court will

not presume any acts against the accused that are not shown to

have    been committed by                 him.     Furthermore',           a conviction will not

be sustained on              appeal if the evidence does                        not sufficiently

establish        all       material       elements       of   the    offense       charged.

FLORES      vs   STATE       551 S.W.2d 364

       It is     a well       recognized principle                  of    law in    this       state,       to

sustain a conviction,                    it should appear ont only that an offense

as charged has              been committed,             but there should also.be proof to

a degree of certainty greater than a mere probability or strong

suspicion tending to establish that the                                  party charged was                the    :• .

person who- committed it or                      was    a participant in its commission.

There must be legal and competant evidence pertinently identi- •
-fying the defendant with the transaction constituting the offense

charged against him.          ATES vs STATE 644 S.W.2d 843)

      In the opinion from the Court of Ap.peals,          Fifth District of

Texas at Dallas, the opinion is in conflict with other opinions

herein,    about the standards of sufficient evidence to sustain a

conviction .


      First of all, the Court of Appeals, indicates no positive

identification of appellant at the crime scene was provided

into evidence.          The Court said "...although no one actually saw

Appellant stab Bennett, the evidence suggests she was stabbed

before she moved away from the Honda vehicle and collapsed on
the ground''.      In the ATES opinion, "before an accused may be

convicted the evidence must demonstrate beyond a reasonable doubt

that the accused is the person who committed the offense1.'.

The Court relies on no evidence to pertinently identify

Appellant/Petitioner with the offense as charged.

  Additionally,         the Court of Ap'peals opinions that "various-

-items belonging to Bennett were found scattered on the ground

near her    body is circumstantial evidence that Appellant attempted

to rob    Bennett!,'.     This reasoning is illogical and it would

indirectly suggest that any person who falls and whos belongings

are   scattered has      been robbed or    attempted to   be   robbed.    As   in

URBANO vs STATE B37 S.W.2d 114,           where the Court stated,        "certainly,-

the evidence raises a strong suspicion that Appellant acted with

the gang rules in mind,         that is, that he murdered with an expect

ation of tangible benefit.          But Appellants'   intent or state of mind

with respect to an expectation of benefit was             not proven to a
high       degree of            certainty.       Rational jurors could not conclude

beyond a reasonable                     doubt    simply from             Appellants'       membership      in

the    gang that he               was    aware    of    all       the    gangs'   rules".      The   Court

of Appeals             relies      on    an   unreasonable              inference ,-to support its

opinion          and      the    case    at   bar.

       Furthermore,               the Court of          Appeals emphasizes a statement,                     that

the jury elected to take a witness as                                    "not being truthful",            as to

come       to   a conclusion of guilt beyond a reasonable 'doubt.                                    While

it    is    true that the trier                  of    facts,       is    entitled to       accept   of

reject any             or all of the            testimony adduced,                a rejection of

testimony does not mean that the                              missing elements of the offense

are supplied.                   WRIGHT vs       STATE 603 S.W.2d 83B.                 In the instant case,

the Court said,                  "the jury was          free to determine that Appellants'

former girlfriend,                  Thomas,       was    not being truthful when she                     did not

recall telling Detective Lundberg that Appellant said he was going

to start robbing people because he'could not find a job".

       The burden of proof is on the                              State,    and it.is incumbent on

the State to prove every element of the offense.                                           Evidence is not

deemed          to   be     sufficient        because     the       trier    of    facts    does   not

believe a witness testimony,                           Thomas, was a witness for the State,

thus,       the      Court of Appeals has relied on inference stacking,

by    a jury,          to    sustain a conviction.

       The Court of Appeals opinions that "DNA from Appellants'                                            t-shirt

matched the DNA profiles of both                              Appellant and Bennett".                The

Court of Appeals points out •nothing to show when the stain

could have been made nor is there any indication where the                                               stain

is on the t-shirt.                      In FLORES,       the Court bpinioned that,                   "blood-


                                                              8
-stains were found on the Chryslers'                           front seat andon Appellants'

shirt,       but it was       not    shown when         the    stains      could have       been    made".

In the case at bar,             the Court fails to show how, when and where

this    stain    occurs.

       In summary,          the Court of Appeals opinion reflects major

contradictions          in    opinion with            other rulings.          The    Court of

Appeals fails to support its opinion, 1) to identify Appellant/

Petitioner to the             offense,      2) to reach a moral certainty of the

offense,       3) misapplies rejection of testimony,                          and 4) does not

clarify DNA evidence.




                             APPELLANT/PETITIONERS'                  ISSUE   NO.2

                 THE    EVIDENCE       OF   AN    EXTRANEOUS          OFFENSE   WAS    NOT

                        SAME    TRANSACTION            CONTEXTUAL          EVIDENCE



Appellant/Petitioner submits that the Court of Appeals erred by

overruling       Appellant/Petitioners'                  contestment for            abuse    of

discretion.           The    Court of Appeals decision is contrary to and

conflicts with          other       opinions      with    similiar         circumstances          and

pertaining       to    the    contesting         of   abuse     of    discretion      involving

extraneous       offense       evidence.




                                       STANDARD         OF    REVIEW




       The    test for abuse of discretion is not whether,                             in the

opinion of the reviewing court,                        the facts present an appropriate

case    for the       trial    courts'      action.           Rather,      it is. a question            of

whether the       court       actedwithout reference                  to   any guiding rules             and
principles.           Another way of             stating the          test is       whether the act

was    arbitrary or unreasonable.                       The    mere fact that a- trial judge

may    decide a matter within his                      discretionary authority in a

different manner that an appellate judge in a similiar circum

stance       does    not    demonstrate          that    an    abuse    of    discretion       has

occured .


       Thus,       judicial rulings will be affirmed if the                            trial court

follows the appropriate analysis and balancing factors, though

the    Appellate Court might disagree with the                               weight given to those

individual factors.                 In short, a trial court judge is given a

"limited right to be wrong",                      so long as the result is not reached

in an arbitrary or capricious manner.

       The    Court of       Appeals opinions                that   the instant offense              and a

subsequent extraneous                offense          were    the   same     transaction       context-

ually.        This opinion conflicts with the opinion in WILBOURN vs

STATE 5 24 S.W.2d 306.               "In a trial for murder with maiIce,                            evidence

of an extraneous offense of burglary which occurs some two to

two    and    a    half    hours    after      the     commission       of    the    murder    and    some

seven or          eight miles       away from the scene of the murder is                            not

admissible because             there is          no    showing that it          is    part of the same

continuing          transaction".           The       Court    of   Appeals     does    not    explain

nor    indicate       how    the    case    at    bar    and    the    extraneous       offense       are


interwoven.           Appellant/Petitioner appreciates the                            difficulties

associated with establishing what is not in the record.

However,          arbitrary or       capricious          decisions         should not be           upheld.

       The Court of Appeals relies on DEVOE vs STATE 354 S.W.3d 457,

in    which       "defendant       did   not     rest    between       incidents       and    he    stole    the




                                                        1 0
gun    to   go     after   women       and    to    then       effectuate          his    flight',1.

In    the   instant case             the   Court        of    Appeals      articulates           nothing

tying the          two individual crimes                     together.        No    guiding          rules     have

been    demonstrated in               the Court of             Appeals       opinion,       to       support

the    trial courts            finding of same transaction contextual                                     evidence.

       Additionally,            the    Court       of    Appeals       opinions          that    "the       - ••:   •

-recovery of the knife                     and the       Honda would have been                   difficult,

to    explain to         a jury without referring to                         the aggravated                robbery

that first brought               Appellant to                the polices'          attention".

However,         the Court of          Appeals          has    misconstrued the plain

language of the            draftsmen          as    to       when same transaction contextual

evidence         is    admissible.           "Same       transaction          contextual             evidence       is

admissible as an exception under rule 404(b)                                       only when the offense

would       make      little    or    no    sense       without       also    bringing          in    that

evidence,          and only to the extent it is necessary to the                                          jurys'

understanding            of the       offense.

       The exception under rule 404("b)                             is clear and          nonconfusing

language. "Only" is exhaustive and exclusive under rule 404(b),

the Court of Appeals opinion changes the language the draftsmen

clearly stated.                A proper application under rule 404 (b), occurred

in    SIMMONS vs         STATE       504    S..U .2d "465 .          The   Court     in    SIMMONS

opinioned that             "Simmons first burglarized a residence                                    on

August 2, returned on August 3 to obtain property that he could

not carry away before and on that occasion was surprised by the

deceased.             The Court of Appeals said that evidence of the                                           '

burglaries was admissible because it was so interconnected with

the    commission of the               murder       that       it    could    not be       seperated and




                                                         11
was,    therefore,      admissible       as   res    gestae    to    show the      context

in   which the murder          occured!.1.     Here the       Court of      Appeals     opinion

does not attach the            two' crimes together.               As such the      Court of

Appeals      has misconstrued rule 404 (b)               "exception" to            allow same

transaction      contextual       evidence.


       The   Court of    Appeals       opinion slants the            language      used in    the

exception to rule 404            (b).     The language used is              more :.th an .a i:.

constuct of idealism,            instead,      the    language       is   a reality    that

must    be   applied minus       contortion.

       For the reasons stated above                 Appellant/Petitioner submits

that the Court of            Appeals,    Fifth      District of Texas at            Dallas,

has erred in overruling Appellant/Petitioners'                            trial court

error    for   abuse    of    discretion.




                                    PRAYER     FOR    RELIEF


                         WHEREFOR,       PREMISES      CONSIDERED,

       Appellant/Petitioner respectfully prays                       that the      'Judgment'

be   reversed    and    the    cause    'Remanded'      for    a    new   trial.




                                                              Respectfully         Submitted,


                                                              UJMub^i fhtl ^oj^AjUn%
                                                              William Paul Langrum II
                                                              1884962-Polunsky Unit
                                                              3872 FM 350 South
                                                              Livingston, Tx       77351




                                               12
                         -Certificate     of   Service




    I hereby certify that a true copy of the foregoing Petition

for Discretionary Review has been served on Lori Ordiway,

Assistant District Attorney for Dallas County-Appellate Section,

frank Crowley Courts Building, 133 N. Riverfront Blvd.,

lock box 19,   Dallas,   Texas   75207-4399 by depositing same in

the United States Mail, Postage Prepaid, on this the               -sjg      ,
day of fl)(\rc\\   , 2015.




                                                   Miiomi mil fatiMWh
                                                   Petitioner,    ^
                                                                      *HZ
                                                   William Paul Langrum II




                                    1 3
AFFIRMED; Opinion Filed February 2, 2015.




                                              In The

                                    (Eourt of Appeals
                         ifltftli Wxsttict of ulexas at Dallas

                                       No. 05-13-01489-CR


                          WILLIAM PAUL LANGRUM, Appellant
                                                 V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                      Dallas County, Texas
                              Trial Court Cause No. F11-60330-L


                                           OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
       Appellant William Paul Langrum was convicted of capital murder and sentenced to life

imprisonment without the possibility of parole. In two issues, he argues (1) the evidence is

insufficient to support the conviction; (2) the trial court erred by overruling appellant's objection

to the use of evidence of an aggravated robbery allegedly committed by appellant approximately

45 minutes after the instant offense. We affirm.

                                          Background


       Sophia Dorian lived at a condominium complex located at the 9800 block of Royal Lane,

in Dallas, Texas. The complex's designated parking area was on the street directly in front ofthe

upstairs unit where Dorian lived, and decedent Shearl Bennett's assigned parking space was next

to Dorian's. On the night of September 21, 2011, Dorian was in her condo with a guest when

she heard what "sounded like squabbling" outside. Dorian testified that this squabbling "kind of
grew louder." She ran to her front door and heard Bennett say, "Oh, my God. Somebody help

me. Somebody please help me." Dorian "ripped the door open" and "flew down the steps,"

where she saw the headlights of a car. At first, she thought "somebody had just had a squabble

with their boyfriend or something." Dorian started to retreat, but the car continued to slowly roll

forward until she saw Bennett bent over in the open driver's side window of the car. The car

drove off, and then Bennett sat down in the grass. Dorian asked Bennett if she was okay.

Bennett looked up, closed her eyes, and "just kind of rolled over on her side." Dorian soon

noticed her hand was moist from touching Bennett. After realizing Bennett was injured, Dorian

looked up at her friend and said, "She's bleeding. She's bleeding."

       The vehicle had to turn around to get out ofthe complex, so it came back towards Dorian

and passed in front of her. Dorian told her friend to call 911, and she flagged down the police

officers when they arrived. Dorian testifiedthat it was 10:25 p.m. when she and her friend called

911. Dorian described the car she saw as "a metallicy [sic] blue four-door kind of smaller boxy

car." She could not see an individual in the car but caught a glimpse of what looked like "a

patch of a white shirt" in the driver's seat.

        Bennett died at the scene from multiple stab wounds.          Her brother, Richard Sapp,

testified that she was fifty years old at the time of her death.       Some keys, a Bible, and

miscellaneous papers were found near the body. Bennett was still wearing her wristwatch and

earrings.

        The medical examiner, Dr. Nathaniel Patterson of the Southwestern Institute of Forensic

Sciences (SWIFS), testified that Bennett suffered stab wounds to the chest, the left side of the

upper chest (by the collarbone), and the upper abdomen. The wounds near Bennett's collarbone

and to her abdomen were consistent with stab wounds from a single-edged blade. The stab

wound to her chest, which was fatal, went into the right atrium of Bennett's heart and through

                                                -2-
the right pulmonary vein and into the right middle lobe of her lung, and this caused

approximately 740 milliliters of blood to leak into Bennett's chest cavity. Dr. Patterson found no

defensive wounds to Bennett's arms or hands.


          Nicole Green, who lived next door to Bennett at the condominium complex, testified that

on September 21, 2011, she was in bed when she heard a woman hollering for help. She looked

out her window and saw a small, older-model four-door Honda Accord' drive by. Green knew

the car was an Accord because she used "to drive a car like that back in the day." She could not

see the driver's face but noticed he was black and wore a white t-shirt. Green ran outside and

saw Bennett laying on the ground. A black satchel bag, various cards, Bennett's wallet, and

other personal belongings were "kind of all just scattered on the ground," so Green gathered

them up and put them in the satchel, which Green believed may have been Bennett's purse.

Green stayed with Bennett until the police arrived.

          Dallas Police Officer King Seng was the first officer to arrive at the crime scene. He

talked to some witnesses and obtained a possible description of the suspect vehicle, which he

broadcasted over his police radio. Later that evening, at around 11:10 or 11:13 p.m., Dallas

police officer Russell Barrett was at 2800 Douglas, near Lemon Avenue, in an undercover

capacity when he witnessed appellant and another individual, Jeremy Francis, involved in an

altercation with a third man, Charles Starks. Appellant was the taller individual and wore a

white t-shirt; Francis was shorter and wore a blue t-shirt. The undercover officer saw appellant

holding a "large-styled hunting knife" in his hand, and he appeared to be trying to take a bag

from Starks. Appellant swung the knife at Starks, causing him to fall backwards. Appellant took

the bag, after which he and Francis fled on foot, got into a vehicle in a nearby parking lot, and


        Green did not know the vehicle's color. She testified: "It was like a little four-door Honda Accord, an older model. It could have been
black, could have been blue, it could have been green. I don't know. 1couldn't tell."



                                                                    -3-
quickly drove away. Officer Barrett called for assistance from uniformed police officers.

       A squad car got behind the suspect vehicle and followed it as it headed north on Maple.

Officer Barrett saw the squad car turn on its lights and sirens and attempt to pull the vehicle over,

but appellant, who was driving, "started evading them at an even higher speed." Police pursued

the car for a few miles until it stopped at Fairmount and Claire. Appellant and Francis got out of

the car and fled on foot, were chased by police, and then got back in the car and drove away. By

this point, Officer Barrett caught up with the pursuing squad cars, and he and another undercover

officer joined the chase. Officer Barrett heard over the police radio that a robbery had occurred

at 2800 Douglas; he responded that he had seen the robbery.

       The officers followed the suspect vehicle for approximately five miles to the 7100 block

of Lemon Avenue, where it was disabled after hitting a curb. Appellant and Francis got out of

the car and fled in opposite directions. Officer Barrett pursued appellant, who was still carrying

the large knife. Officer Barrett yelled at appellant, "Stop. Police. Drop the knife." Appellant

fled in a northeastern direction on Lemon until he reached the edge of a car dealership, where he

dropped the knife and continued running. Officer Barrett pursued appellant until he stopped him

at gunpoint at the dealership. Appellant was handcuffed and taken into custody. Officer Barrett

retrieved the knife appellant threw away, which was admitted at trial.

        Officer Richard Stewart testified that on September 21, 2011, he received a call from

Officer Barrett regarding a possible aggravated robbery. When he reached the location of the

suspected aggravated robbery Officer Stewart saw a green Honda, which he followed as it drove

away. Officer Stewart activated his overhead lights and attempted to initiate a traffic stop, but

the vehicle did not stop. It eventually pulled over to the side of the road, and both the driver and

passenger got out and fled on foot. Officer Stewart chased the driver, who wore a white t-shirt.
When the driver attempted to jump a chain link fence, Officer Stewart grabbed him, pulled him
off the fence, and they fell to the ground. The driver got up and ran back towards the car, and

drove off. As he drove away, the driver picked up the passenger. Officer Stewart pursued the

vehicle for about five miles until it became disabled after hitting a curb on Lemon Avenue. The

driver got out of the car holding a knife above his head, and Officers Stewart and Barrett chased

the driver on foot. They cornered and arrested him at a car dealership following a brief struggle.

       The car appellant was driving, a 1995 Honda Accord, had been reported stolen earlier

that day by Kimberly Thomas, appellant's former girlfriend. She testified that she and appellant

dated from about 2009 to 2011. Appellant drove the car while they were dating, and when they

broke up in early September 2011, appellant left in Thomas's car. The car had been missing for

about three weeks when Thomas reported it stolen. Approximately eight to twelve hours after

she reported it stolen, Thomas received a telephone call that the car had been found. Thomas

testified that she spoke to Dallas Police detective Dale Lundberg, the lead detective in the

investigation, in September 2011, but did not recall telling him that appellant told her he could

not find a job, so he was going to start robbing people.

       During the search ofthe Honda Accord, various items were seized, including a purse and

a gym bag. A towel was found inside the purse. A camera, a notebook, screwdriver, pager, and

"doo-rag" were also found in the purse. Mail addressed to appellant was found in the trunk of
the car. A picture of appellant on the camera led Detective Lundberg to believe the bag did not
belong to Shearl Bennett. Lundberg also testified that the purse did not match descriptions he

was given bypeople who knew Bennett as a type of purse she would have carried. The gym bag

was returned to the victim of the robbery.

        The State also presented forensic evidence. Alexander Nham, a forensic biologist with

the SWIFS, confirmed the presence of blood on the knife and towel, as well as on appellant's t-

shirt, underwear, and shorts. Ken Balagot, a forensic biologist with SWIFS, and a DNA analyst,

                                                -5-
testified that the DNA from the knife came from a single female and matched the DNA profile of

Shearl Bennett at a random match probability of one in 573 billion. The stain from the towel

included the DNA profiles of both Bennett and appellant, with a random match probability to

Bennett of one in 573 billion, and a random match probability to appellant of 1 in 4.55 trillion.

The DNA from the white t-shirt matched appellant's DNA profile, with a random match

probability to appellant of 1 in 4.55 trillion, and lower level genetic markers matched the DNA

profiles of Bennett (random match probability of 63 in 100) and Francis (random match

probability of 1 in 4).;
        The defense rested without calling any witnesses. The jury ultimately found appellant

guilty of capital murder as charged in the indictment. Appellant was sentenced to life in prison

without the possibility of parole.

                                             DISCUSSION


                                     1. Sufficiency ofthe Evidence

        In his first issue, appellant argues the evidence is insufficient to support the conviction.

Appellant was charged with capital murder, which required the State to prove appellant
intentionally caused Bennett's death in the course of committing or attempting to commit
robbery. See Tex. Penal Code ANN. § 19.03(a)(2). The indictment alleged that on or about
September 21, 2011, appellant did:

        unlawfully then and there intentionally cause the death of SHEARL BENNETT,
        an individual, hereinafter called deceased, by STABBING AND BY CUTTING
        THE DECEASED WITH A KNIFE, A DEADLY WEAPON, and the defendant
        was then and there in 'the course of committing and attempting to commit the
        offense of ROBBERY of said deceased.

        We review appellant's sufficiency challenge by considering all the evidence in the light
most favorable to the verdict; based on that evidence and any reasonable inferences, we must

determine whether a rational fact finder could have found the essential elements of the offense

                                                  -6-
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Thornton v. State,

425 S.W.3d 289, 303 (Tex. Crim. App. 2014). Under this standard, the fact finder has full

responsibility for resolving conflicts in the testimony, weighing the evidence, and drawing

reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319. We presume

that the fact finder resolved any conflicts in the evidence in favor ofthe verdict and defer to that

determination. See id. at 326. We do not reassess witness credibility. Thornton, 425 S.W.3d at

303.


       Appellant makes several arguments as to why the evidence in this case is insufficient. He

contends no one saw him using the knife to stab Shearl Bennett. He argues that, if he stabbed

Bennett, "there should have been a vast amount of blood in the vehicle," on appellant, and on his

clothing. He also contends there is no evidence anything was stolen or that there was any
attempt to commit a robbery, and that Bennett was still wearing her wristwatch, earrings, had her

car keys, and her cellphone was found at the crime scene.

       None of these arguments are persuasive. To begin with, although no one actually saw

appellant stab Bennett, the evidence suggests she was stabbed before she moved away from the
Honda vehicle and collapsed on the ground. Less than an hour later, appellant was seen driving

a green Honda, and he was apprehended possessing a knife that was later determined to have
traces of Bennett's blood on it. Appellant wore a white t-shirt the night he was apprehended, and
two witnesses provided testimony that indicated the individual they saw driving the vehicle wore
a white shirt. DNA from appellant's t-shirt matched the DNA profiles of both appellant and
Bennett. Blood from the towel found in the car appellant was driving also matched the DNA

profiles of appellant and Bennett. As for appellant's argument that there should have been a
"vast amount of blood" in the car and on him, the medical examiner explained that because the

fatal stab wound was to Bennett's heart, a significant amount of blood pooled inside of her chest

                                                 -7-
cavity. He stated that blood "certainly could be extruded from the wound, but it doesn't '

necessarily have to be."

       Furthermore, the State was not required to prove a completed theft in order to prove

appellant committed capital murder. He was charged by indictment with causing the death of
Shearl Bennett while "in the course of committing and attempting to commit [emphasis added]

the offense of robbery." Section 19.03(a)(2) ofthe Texas Penal Code provides that a person

commits capital murder if he "commits murder as defined under Section 19.02(b)(1) and . . .
intentionally commits the murder in the course of committing or attempting to commit . . .

robbery." See Tex. Penal Code Ann. § 19.03(a)(2) (emphasis added). "The State did not bear
the burden ofproving that the appellant completed the theft ofthe victim in order to establish the
underlying offense ofrobbery or attempted robbery." Young v. State, 283 S.W.3d 854, 862 (Tex.
Crim. App. 2009). "Rather, the requisite intent to rob may be inferred from circumstantial
evidence, particularly the appellant's assaultive conduct." Id.

        In this case, the fact that various items belonging to Bennett, including her cell phone,

wallet, keys, and miscellaneous cards and papers, were found scattered on the ground near her
body is circumstantial evidence that appellant attempted to rob Bennett. In addition, the jury was
free to determine that appellant's former girlfriend, Thomas, was not being truthful when she did
not recall telling Detective Lundberg that appellant said he was going to start robbing people
because he could not find ajob. This statement, attributed to appellant, is further evidence of his
intent to rob Bennett. Given the combined and cumulative force of all the evidence, direct and

circumstantial, there is ample evidence from which a jury could reasonably conclude appellant
intentionally committed murder in the course of committing or attempting to commit robbery.
Thus, the evidence is sufficient to support the jury's verdict. We overrule appellant's first issue.
                                2. Extraneous Offense Evidence

       In his second issue, appellant argues the trial court erred by overruling appellant's pretrial

objection to the use of any evidence of the aggravated robbery alleged to have been committed

by appellant approximately 45 minutes after the instant offense.

       Prior to trial, appellant filed a motion in limine that asked for a hearing regarding the

aggravated robbery offense witnessed by Officer Barrett to determine "[w]hether the aggravated

robbery occurred at a time sufficiently recent to have some bearing on the credibility of any

witness," "[w]hether the prejudicial effect of the extraneous aggravated robbery will outweigh

the alleged probative relevance of said matter," and "[w]hether the identity ofthe Defendant is at

issue." At the pretrial motion in limine hearing, the State responded in part:

             Judge, I think the law is clear that the jury be allowed to have the
       viewpoint of this offense in its entirety in this case. The aggravated robbery
       occurs less than an hour after the alleged murder occurs. The murder weapon is
       seen in the defendant's hand during the commission of the aggravated robbery.
       The chase that occurs as a reason of that aggravated robbery—which is both a car
       chase and a foot chase by the Dallas Police Department—occurs only because of
       the viewed aggravated robbery. The finding of the knife is part of that aggravated
       robbery and that chase is how they find the knife and see the defendant throw the
       knife. And I think that to not be able to get into the aggravated robbery and its
       secondary chase puts a false implication in front of the jury, or false front in front
       of the jury of the facts of the offense how evidence was collected, how the
       defendant was found, how his car was found and all his actions. And I think case
       law is clear that although it is technically an extraneous offense due to the
       proximity and time from that offense until the time of the murder offense, that it
       would be relevant rather than try to hide things from the jury.

The trial court ruled that Officer Barrett could testify regarding the aggravated robbery, albeit for

a limited purpose. Butthe victim ofthe aggravated robbery, Starks, could not testify:

              The Court has ruled that the officer can testify as to all of his probable
       cause to initiate the chase that led to the recovery of the victim and the alleged
       murder weapon to the defendant and the alleged murder weapon to the testimony
       of the complaining witness in the aggravated robbery case. It would, in the
       Court's opinion, just be cumulative and is not required. The Court wants the case
       tried, the murder case tried, and not the aggravated robbery case tried as much as
       possible. So the officer can testify to everything that he saw and everything that

                                                -9-
       he did; however, the testimony of the aggravated robbery victim is not necessary
       for the State's murder case, therefore, that witness is not necessary.

The following day, just before the start of voir dire, appellant's trial counsel made the following

objection:

                Judge, I just would like to put on the record, for purposes of appellate
       purposes, as well as any other purposes of the court, a specific objection to the
       Court's ruling yesterday regarding the use ofthe aggravated robbery information
       that is to be testified to by Officer Bennett [sic].

               And just for clarification for the record, I am calling this Defense's Trial
       Objection 1. The proposal by the State was that the use ofthe aggravated robbery
       fit under the Court's ruling in Poindexter and Rogers in that the crimes were an
       individual criminal transaction and full proof by testimony of any one of them
       cannot be given without showing the others. And we object that there is a
       possibility of offering full proof without going into the details of the aggravated
       robbery and, therefore, causing more prejudicial harm to [appellant] in this case
       than it is probative to the jury. And it violates his due process in having a fair and
       neutral jury in that they are hearing about two criminal transactions in one. And
       our intention is to renew Trial Objection 1 prior to Officer Bennett [sic] testifying,
       but not to go into the details as we've just done.

       We review the trial court's decision to admit or exclude evidence under an abuse of

discretion standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). The trial

court does not abuse its discretion unless its decision to admit or exclude the evidence lies

outside the zone of reasonable disagreement. See Martinez, 327 S.W.3d at 736; De La Paz v.

State, 279 S.W.3d 336, 343-44 (Tex. Crim. App. 2009). We will uphold the trial court's

evidentiary ruling if it was correct on any theory of law applicable to the case. See De La Paz,
279 S.W.3d at 344.

       Only relevant evidence is admissible. See Tex. R. Evid. 402. Rule 401 defines relevant

evidence as "evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would be

without the evidence." Tex. R. Evid. 401. Rule 404(b) provides that evidence of an accused's

"other crimes, wrongs or acts is not admissible to prove the character of a person in order to


                                               -10-
show action in conformity therewith." Tex. R. Evtd. 404(b). Evidence of extraneous acts "may,

however, be admissible for other purposes, such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or accident[.]" Id.

       The exceptions listed in rule 404(b) "are neither mutually exclusive nor collectively

exhaustive." De La Paz, 279 S.W.3d at 343. "The proponent of uncharged misconduct evidence

need not 'stuff a given set of facts into one ofthe laundry-list exceptions set out in Rule 404(b),

but he must be able to explain to the trial court, and to the opponent, the logical and legal

rationales that support its admission on a basis other than 'bad character' or propensity purpose."

Id.


       The State argues, in part, that evidence ofthe aggravated robbery was admissible because

it was same transaction contextual evidence. See Rogers v. State, 853 S.W.2d 29, 33 (Tex. Crim.

App. 1993) (en banc). Evidence of another crime, wrong, or act may be admissible as same

transaction contextual evidence when several crimes are intermixed, blended with one another,

or connected so that they form an indivisible criminal transaction, and full proof by testimony of

any one of them cannot be given without showing the others. Devoe v. State, 354 S.W.3d 457,

469 (Tex. Crim. App. 2011). The purpose of admitting extraneous evidence as same transaction

contextual evidence is to place the instant offense in context. Nguyen v. State, 177 S.W.3d 659,

667 (Tex. App.—Houston [1st Dist.] 2005, pet. refd). "[I]t has long been the rule in this State

that the jury is entitled to know all the relevant surrounding facts and circumstances of the

charged offense; an offense is not tried in a vacuum." Moreno v. State, 721 S.W.2d 295, 301

(Tex. Crim. App. 1986). But same transaction contextual evidence is admissible as an exception

under rule 404(b) only when the offense would make little or no sense without also bringing in

that evidence, and only to the extent it is necessary to the jury's understanding ofthe offense.

Devoe, 354 S.W.3d at 469.
       In this case, the aggravated robbery witnessed by Officer Barrett occurred less than an

hour after the instant offense. An undercover officer saw appellant threatening the aggravated

robbery victim with a knife, and the police pursued appellant both in car and on foot. The knife

discarded by appellant during the foot pursuit preceding his arrest was found to contain traces of

Shearl Bennett's blood. Appellant drove a green Honda and wore a white t-shirt. Two witnesses

provided testimony that indicated the individual they saw fleeing the murder scene wore a white

shirt, and one of them described the vehicle as a small, older-model four-door Honda Accord.

The recovery of the knife and the Honda would have been difficult to explain to a jury without

referring to the aggravated robbery that first brought appellant to the police's attention. Thejury

was entitled to hear these interwoven and highly related facts. Based on this record, the trial

court could reasonably conclude appellant's testimony was admissible as same transaction

contextual evidence because it was necessary to the jury's understanding ofthe offense.

       Additionally, however, evidence that is admissible under rule 404(b) may nonetheless

"be excluded if its probative value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, or needless

presentation of cumulative evidence." TEX. R. Evid. 403; Mozon v. State, 991 S.W.2d 841, 846-

47 (Tex. Crim. App. 1999). A rule 403 analysis involves a balance of: (1) the inherent probative
force of the proffered item of evidence along with (2) the proponent's need for that evidence
against (3) any tendency of the evidence to suggest decision on an improper basis, (4) any

tendency of the evidence to confuse or distract the juryfrom the main issues, (5) any tendency of

the evidence to be given undue weight by a jury that has not been equipped to evaluate the

probative force of the evidence, and (6) the likelihood that presentation of the evidence will
consume an inordinate amount of time or merely repeat evidence already admitted. Gigliobianco




                                                -12-
v. State, 210 S.W.3d 637, 641^42 (Tex. Crim. App. 2006).2 Rule 403 favors admissibility, and

"the presumption is that relevant evidence will be more probative than prejudicial." Montgomery

v. State, 810 S.W.2d 372, 389 (Tex. Crim. App. 1991); see also De La Paz, 279 S.W.3d at 343.

As with rule 404, a trial court does not abuse its discretion when it admits or excludes evidence

pursuant to rule 403 so long as its decision is within the zone of reasonable disagreement. See

DeLa Paz, 279 S.W.3d at 343^14.

          Regarding the rule 403 factors, the first two factors favor admissibility because the

evidence placed the charged offense in context and served to make the fact or consequence that

appellant committed the offense more probable by showing when appellant first came to the

police's attention and how the knife and Honda vehicle were recovered. The State's need for

that evidence was significant because it would have been difficult to explain to a jury how the

knife and Honda were recovered without referring to the aggravated robbery that occurred less

than an hour after the instant offense. As for the third factor, evidence that appellant committed

the aggravated robbery offense was not so inherently inflammatory that it should have influenced

the jury in some "irrational but indelible way." See Wheeler v. State, 67 S.W.3d 879, 889 (Tex.

Crim. App. 2002). The fourth and sixth factors concern the tendency ofthe evidence to confuse

or distract thejury from the main issues and the amount of time consumed by the presentation of

the extraneous offense evidence. See Gigliobianco, 210 S.W.3d at 641. These factors likewise

favor admissibility because evidence regarding the aggravated robbery did not take a significant

amount of time at trial. Of nineteen witnesses called by the State, only Officer Barrett testified

regarding the aggravated robbery, which he witnessed, and the aggravated robbery itselfwas a


     2The Gigliobianco court noted that this newly-worded framework merely refined and built upon its previous analysis, and brought itinto
line with the plain text of rule 403. See Gigliobianco, 210 S.W.3d at 642 n.8 ("In some of our precedents, we stated that a proper Rule 403
analysis included, but was not limited to, four factors: (1) the probative value oftheevidence, (2) the potential oftheevidence toimpress thejury
in some irrational yet indelible way, (3) the time needed todevelop the evidence, and (4) the proponent's need for the evidence. By our decision
today, wc do no more than refine and build upon our previous analysis, and bring itin line with the plain text ofRule 403.") (citation omitted).


                                                                     -13-
small part ofthe State's evidence. The State presented evidence ofthe car and foot chases that

immediately followed the aggravated robbery, but these pursuits resulted in the apprehension of

appellant, the recovery of the knife, and the Honda vehicle.      The fifth factor concerns "a

tendency of an item of evidence to be given undue weight by the jury on other than emotional

grounds. For example, 'scientific' evidence might mislead a jury that is not properly equipped to

judge the probative force of the evidence." Id. (citation omitted). Testimony relating to the

aggravated robbery was not prone to such a tendency, as it concerned matters easily

understandable by a jury. Thus, the fifth factor also weighs in favor of admission. For all of

these reasons, then, we conclude that the probative value of the evidence regarding the

aggravated robbery was not substantially outweighed by the danger of unfair prejudice or any

other rule 403 concerns. See TEX. R. Evid. 403; Gigliobianco, 210 S.W.3d at 6A\-A2. We

overrule appellant's second issue.

       The trial court's judgment is affirmed.



                                                           / Lana Myers/
                                                           LANA MYERS
                                                           JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131489F.U05




                                                 -14-
                              Court of Appeals
                       Mill} Ufstrtct of QJexas at Dallas
                                      JUDGMENT


WILLIAM PAUL LANGRUM, Appellant                      On Appeal from the Criminal District Court
                                                     No. 5, Dallas County, Texas
No. 05-13-01489-CR         V.                        Trial Court Cause No. F11-60330-L.
                                                     Opinion delivered by Justice Myers. Justices
THE STATE OF TEXAS, Appellee                         Bridges and Lang-Miers participating.

       Based on the Court's opinion of this date, the judgment ofthe trial court is AFFIRMED.

Judgment entered this 3rd day of February, 2015.




                                               15-
                                                                                               (Rev. 6)


                                                   NOTICE
                                 OFFENDER NOTARY PUBLIC SERVICE

Under both Federal law (28 U.S.C § 1746) and State law (V.T.C.A. Civil Practice & Remedies
Code, §132.001-132.003), offenders incarcerated in Texas may use an unsworn declaration under
penalty of perjury in place of a written declaration, verification, certification, oath, or affidavit
sworn before a Notary Public.

In a request for Notary Public service, each offender must explain why an Unsworn Declaration is
insufficient before Notary Public service will be provided.

******************************************************************************

                An example ofan unsworn declaration pursuant toState law is asfollows:


"My name is U0\\W^ Vo\o\                            j-Qi^ i^ .my date ofbirth is '^.^'nQ
                       (First)        (Middle)         (Last)

and my inmate identifying number, is \ooi^GtX.                        . I am presently incarcerated in
    PoloirsKy                                           in i-ivm^slon
    p> . , •          (Corrections unit name)       cj^-.^ r                 (City)
    IgMK                          TeXa3              /72>~> I             . Ideclare under penalty of
     (County)                     (State)            (Zip Code)

perjury that the foregoing is true and correct.

Executed on the_2 day of/fl^cK                          20 V5\ '/ML*^     /W^/^4^^~
                                                                 ; (Offender Signature) ^
******************************************************************************

               An example ofan unsworn declaration pursuant toFederal lawis asfollows:


I                                                (insert offender name and TDCJ number), being
presently incarcerated in                                             (insert TDCJ unit name), in
                             County, Texas, declare under penalty of perjury that the foregoing is true
and correct.


Executed on the              day of                    , 20     .
                                                                        (Offender Signature)
******************************************************************************



                                                   NOTICE
                                 NOTARY PUBLIC SERVICE DENIAL

Regarding your request for Notary Public service, insufficient justification was provided
necessitating Notary Public service. However, you may proceed with an Unsworn Declaration.


          (Signature - Notary)                                                    (Date)